                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISIONS
                          C.A. No. 3:19-cv-00590-FDW


LEGRETTA F. CHEEK,

               Plaintiff,

V.

GURSTEL LAW FIRM, P.C., SHANNON N. CRANE,
WHITNEY M. JACOBSON, JESSE VASSALLO LOPEZ,

               Defendants.



                      DECLARATION OF SHANNON N. CRANE


        I, Shannon N. Crane, declare and state the following:

        1.     I am competent to testify as to the matters set forth herein. The facts stated

     within this declaration are within my personal knowledge and are true and correct.

        2.     I am employed by Defendant Gurstel Law, P.C. ("Gurstel Law Firm") as an

     associate attorney.

        3.     I live in the State of Arizona and do not own, lease or rent any property in

     the State ofNorth Carolina.

        4.     I do not have and I have never had continuous or regular occurring contacts

     with the State ofNorth Carolina.




      Case 3:19-cv-00590-FDW-DSC Document 18 Filed 12/23/19 Page 1 of 2
       5.       As part of rny responsibilities for Gurstel Law Firrn, from October 2018

    through rnid-2019, I performed collection related work involving the defaulted credit

    card account that Plaintiff Legretta F. Cheek ("Plaintiffl') held with Bank America N.A.

       6.       As part of this work, I mailed correspondence to the Plaintiff, at the address

   Plaintiff provided to Bank of America for the credit card account, at 7124 W Linda

   Lane, Chandler, Anzona 85226 ("Plaintiff s Arizona Address")

       7.       I also filed documents     that relate to Plaintiff s credit card account with

    Superior Court of Arizona, County of Maricopa, for the matter titled Bank of America.

   N.A.. Plaintiff. v. Legretta F. Cheek e/ a/" Defendant ("Creditor Lawsuit"),           Case

   Number, CV2018-156884

       8.       I never reached into or contacted the Plaintiff in the State of North Carolina

   and I never sent any mailings or other documents to the State of North Carolina.

       9.       I   have reviewed the Complaint filed in this case and   I have not performed
   any activities directed to the State of North Carolina that relate to Plaintiff s claims




       I   declare under penalty of perjury that everything I have stated in this document is

true and correct.


DATED                               20t9
                                                              N. N. CRANE




     Case 3:19-cv-00590-FDW-DSC Document 18 Filed 12/23/19 Page 2 of 2
